TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-01-00304-CR




                               Clara Elizabeth Johnson, Appellant

                                                  v.

                                   The State of Texas, Appellee



                    FROM THE COUNTY COURT OF IRION COUNTY
              NO. CR00-2882, HONORABLE SID J. MABRY, JUDGE PRESIDING




               On appeal de novo from justice of the peace court, a jury found appellant Clara

Elizabeth Johnson guilty of speeding and assessed a $75 fine. Appellant, a licensed attorney, seeks

to appeal the county court’s judgment. By statute, this Court is without jurisdiction unless the sole

issue on appeal is the constitutionality of the statute or ordinance on which the conviction is based.

Tex. Code Crim. Proc. Ann. art. 4.03 (West Supp. 2002).

               In her brief, appellant does not challenge the constitutionality of the speeding statute

on which her conviction is based. Instead, she seeks to raise issues concerning the construction and

constitutionality of article 4.03, the jurisdiction of the county court, and the sufficiency of the

evidence. These issues do not invoke this Court’s jurisdiction.
              The appeal is dismissed for want of jurisdiction.




                                             __________________________________________

                                             Lee Yeakel, Justice

Before Justices Kidd, Yeakel and Patterson

Dismissed for Want of Jurisdiction

Filed: February 7, 2002

Do Not Publish




                                                2